2017 IL 120310



                                          IN THE
                                 SUPREME COURT
                                              OF
                           THE STATE OF ILLINOIS



                                     (Docket No. 120310)

                THE PEOPLE OF THE STATE OF ILLINOIS, Appellee, v.
                         ALLEN R. JOHNSON, Appellant.



                               Opinion filed January 20, 2017.



        JUSTICE FREEMAN delivered the judgment of the court, with opinion.

        Chief Justice Karmeier and Justices Thomas, Kilbride, Garman, Burke, and
     Theis concurred in the judgment and opinion.



                                          OPINION

¶1       Defendant Allen R. Johnson appeals from the dismissal of his postconviction
     petition as untimely. This court allowed defendant’s petition for leave to appeal (Ill.
     S. Ct. R. 315 (eff. Jan. 1, 2015)), and we now consider the timeliness of defendant’s
     petition within the meaning of section 122-1(c) of the Post-Conviction Hearing Act
     (Act) (725 ILCS 5/122-1(c) (West 2008)). For the following reasons, we affirm the
     judgment of the appellate court.


¶2                                      BACKGROUND

¶3       In 2005, defendant was found guilty of first degree murder and sentenced to a
     50-year term of imprisonment. On direct review, the appellate court affirmed his
     conviction and sentence in a Rule 23 order on May 7, 2007. People v. Johnson,
     No. 2-05-0507 (2007) (unpublished order under Supreme Court Rule 23).
     Defendant neither filed a petition for leave to appeal to this court nor a petition for
     writ of certiorari to the United States Supreme Court.

¶4       On August 25, 2008, defendant filed a pro se postconviction petition. He
     acknowledged that the petition was untimely but alleged that the delay was not due
     to his culpable negligence. Defendant calculated the petition’s due date as March
     11, 2008. In calculating that date, he noted that he would have had until June 11,
     2007, to file a petition for leave to appeal to this court and until September 11,
     2007, to file a petition for writ of certiorari to the United States Supreme Court.
     Accordingly, defendant claimed his petition was due six months from the
     September 11, 2007, date. In the petition, defendant asserted claims of error based
     on ineffective assistance of trial counsel, ineffective assistance of appellate
     counsel, failure to suppress his confession, false testimony of a police detective
     before the grand jury, and a discovery violation. An affidavit from a fellow prison
     inmate and “freelance paralegal,” Christopher Askew, was attached to the petition.
     Askew averred that he helped defendant prepare the petition, but due to
     circumstances beyond their control, the petition had been delayed. Askew stated
     that although he and defendant discussed the petition in January 2008, defendant
     was unable to obtain the record from the law library until March 19, 2008, and after
     that, a series of prison lockdowns prevented the timely completion of the petition.
     Included with Askew’s affidavit was a memo from a prison counselor verifying
     that the prison had been on lockdown from March 25 through April 18, 2008, and
     that there had been one-day lockdowns on April 24 and May 15, 2008. The
     Winnebago County trial court summarily dismissed the petition on the basis that it
     was not timely filed and also found that defendant had failed to allege facts
     showing that the delayed filing was not due to his culpable negligence. Defendant
     appealed the dismissal, and in 2010, the appellate court reversed and remanded the




                                              -2-
     cause to the trial court for second-stage proceedings. People v. Johnson, No.
     2-09-0350 (2010) (unpublished order under Supreme Court Rule 23).

¶5        On remand to the trial court, counsel was appointed to represent defendant.
     Subsequently, defense counsel filed a motion to allow the late filing of defendant’s
     petition. The motion repeated the allegations in defendant’s petition that the late
     filing of the petition was not due to defendant’s culpable negligence, but to the
     difficulty in obtaining the record from the law library and to prison lockdowns.

¶6        On June 8, 2011, an evidentiary hearing on the issue of timeliness took place
     before Judge Steven Vecchio. Defendant testified that sometime in 2007, he
     received documents from the appellate court indicating that his conviction and
     sentence had been affirmed. At that time, he was not sure what steps to take so he
     asked various people at the prison and made numerous telephone calls home asking
     for help. Sometime in early January 2008, he was approached by fellow inmate
     Christopher Askew, and they had a conversation in which Askew indicated he
     could help defendant file a postconviction petition. Askew told defendant that he
     needed to look at defendant’s transcripts and court documents so that he could
     prepare the petition. Defendant requested his legal papers from the law library, and
     after a period of delay, he and Askew were able to retrieve them, and Askew began
     working on the petition. Defendant further stated that a series of prison lockdowns
     in March, April, and May 2008 delayed the completion of the petition. On
     cross-examination, defendant admitted that although he referred to Askew as a
     “jailhouse lawyer,” he knew Askew was not a licensed attorney. Defendant
     nonetheless relied on Askew because defendant knew “nothing” about the law and
     felt he could not file a petition on his own. Defendant also admitted that initially he
     was unaware of a deadline to file his petition but subsequently became aware that
     there was a deadline, although he never knew what the deadline was. Further, he
     was unable to recall when he became aware that there was a deadline.

¶7       Judge Vecchio granted defendant’s motion to file the petition late, finding that
     defendant could not be culpably negligent because defendant initially had been
     unaware of the deadline for filing a petition and had relied on Askew for help. On
     that same date, defense counsel adopted the petition and filed a Rule 651(c)
     certificate. Ill. S. Ct. R. 651(c) (eff. Feb. 6, 2013).




                                              -3-
¶8         Subsequently, the case was reassigned to Judge Randy Wilt in January 2012. In
       October 2012, the State filed a motion to dismiss defendant’s petition. In the
       motion, the State noted that although the timeliness issue had already been
       “resolved” by Judge Vecchio’s prior ruling, it included the issue in the motion to
       avoid waiver. The State disagreed with defendant’s calculation of the petition’s due
       date, arguing that the petition was due on November 7, 2007, which was six months
       after the filing of the appellate court’s May 7, 2007, Rule 23 order. Regarding the
       substantive claims in the petition, the State argued that defendant had failed to
       make a substantial showing of a constitutional violation. Oral argument on the
       State’s motion was heard in July 2013, where the parties and the court agreed that
       Judge Vecchio had already ruled on the timeliness issue.

¶9         In a written order, Judge Wilt granted the State’s motion and dismissed
       defendant’s petition in September 2013, finding that the petition was untimely and
       that the claims in the petition had no merit. Regarding timeliness, the court referred
       to Judge Vecchio’s prior order excusing the late filing of the petition as
       “inexplicable” and found that the prior order was not dispositive. The court noted
       that when the prior order was decided, the case had been remanded from the
       appellate court and the issue had “not been briefed and properly litigated.” It
       explained that “given the circumstances,” the issue was still properly before the
       court to decide. The court stated that because the issue of timeliness had since been
       properly briefed and argued, it determined that the petition was untimely and
       subject to dismissal on that basis. The court calculated the due date of the petition
       as February 7, 2008, which was six months after the expiration of the 90 days in
       which defendant would have had to file a petition for certiorari. It further found
       that defendant’s delay in filing the petition was due to his culpable negligence.
       Noting defendant’s claims of delay based on prison lockdowns and difficulty
       accessing the record, the court found that the petition was late due to defendant’s
       “inattentiveness,” since the claimed delays occurred in March and April 2008,
       which was after the petition was due. Regarding the substance of defendant’s
       claims, the court found that defendant had failed to make a substantial showing of a
       constitutional violation and the petition could be dismissed on that basis as well.

¶ 10       The appellate court affirmed the dismissal, finding that the petition was
       untimely and that defendant was culpably negligent in filing the petition late.
       People v. Johnson, 2015 IL App (2d) 131029. The court also found that Judge Wilt




                                               -4-
       had authority to reconsider Judge Vecchio’s prior order regarding timeliness
       because the prior order was an interlocutory order, which can be reviewed,
       modified, or vacated before final judgment. Regarding timeliness, the court
       determined that defendant had 35 days from May 7, 2007, to file a petition for leave
       to appeal, which was due on June 11, 2007. Defendant then had six months from
       that date to file a postconviction petition, which was due on December 11, 2007.
       Since defendant’s petition was not filed until August 2008, the court found that it
       was untimely. Regarding whether the late filing was due to defendant’s culpable
       negligence, the court found that since the petition was due in December 2007,
       defendant’s claims of delay, which occurred in 2008, could not provide a basis for
       excusing the late filing since they occurred after the deadline had passed. The court
       affirmed the dismissal of defendant’s petition based on timeliness and did not
       address defendant’s contentions with respect to the merits of his claims. Defendant
       now appeals.


¶ 11                                        ANALYSIS

¶ 12       On appeal, defendant contends that (1) section 122-1(c) of the Act does not
       include a time limit for filing a postconviction petition when no petition for leave to
       appeal is filed and, alternatively, (2) Judge Wilt erred by overruling Judge
       Vecchio’s prior order regarding the timeliness of defendant’s petition.


¶ 13                                         Timeliness

¶ 14       The Act provides a method by which persons under criminal sentence in this
       state can assert that their convictions were the result of a substantial denial of their
       rights under the United States Constitution or the Illinois Constitution or both.
       People v. Tate, 2012 IL 112214, ¶ 8. In a noncapital case, a postconviction
       proceeding contains three stages. Defendant’s petition was dismissed at the second
       stage of proceedings on the basis that it was untimely due to defendant’s culpable
       negligence and the claims in the petition did not make a substantial showing of a
       constitutional violation. When reviewing a motion to dismiss at the second stage of
       proceedings, we accept as true all factual allegations that are not positively rebutted
       by the record. People v. Lander, 215 Ill. 2d 577, 586 (2005). Our review of a




                                                -5-
       petition dismissed at this stage is de novo. People v. Whitfield, 217 Ill. 2d 177,
       182-83 (2005).

¶ 15       Defendant’s first contention on appeal presents a question of statutory
       interpretation. The cardinal rule of statutory construction is to ascertain and give
       effect to the legislature’s intent. People v. Hanna, 207 Ill. 2d 486, 497 (2003). The
       most reliable indicator of legislative intent is the language of the statute, given its
       plain and ordinary meaning. Hall v. Henn, 208 Ill. 2d 325, 330 (2003). However, a
       court will presume that the legislature did not intend an absurd, inconvenient, or
       unjust result. Id. Where a plain or literal reading of a statute produces absurd
       results, the literal reading should yield. Hanna, 207 Ill. 2d at 498. When the intent
       and purpose of the legislature can be determined from a statute, words can be
       modified, altered, or inserted so as to obviate any repugnancy or inconsistency with
       the legislature’s intent. People v. Parker, 123 Ill. 2d 204, 210-11 (1988).
       Circumstances that existed at the time the statute was enacted, contemporaneous
       conditions, and the object sought to be achieved all may be considered. Collins v.
       Board of Trustees of the Firemen’s Annuity & Benefit Fund, 155 Ill. 2d 103, 112
       (1993). The construction of a statute is a question of law that we review de novo.
       Hall, 208 Ill. 2d at 330.

¶ 16      Section 122-1(c) of the Act provides in relevant part:

              “When a defendant has a sentence other than death, no proceedings under
          this Article shall be commenced more than 6 months after the conclusion of
          proceedings in the United States Supreme Court, unless the petitioner alleges
          facts showing that the delay was not due to his or her culpable negligence. If a
          petition for certiorari is not filed, no proceedings under this Article shall be
          commenced more than 6 months from the date for filing a certiorari petition,
          unless the petitioner alleges facts showing that the delay was not due to his or
          her culpable negligence. If a defendant does not file a direct appeal, the
          post-conviction petition shall be filed no later than 3 years from the date of
          conviction, unless the petitioner alleges facts showing that the delay was not
          due to his or her culpable negligence.

             This limitation does not apply to a petition advancing a claim of actual
          innocence.” (Emphasis added.) 725 ILCS 5/122-1(c) (West 2008).




                                                -6-
¶ 17       Defendant argues that the statute does not provide a time limit in which to file a
       postconviction petition for a procedural situation such as his, where no petition for
       leave to appeal was filed. He therefore maintains that there was no filing deadline
       applicable to his petition. Defendant further argues that even if this court
       determines the statute does provide a deadline for his petition, we should find the
       statute ambiguous and construe it in his favor so as to negate any finding of
       culpable negligence.

¶ 18       The State acknowledges that the statute has an “apparent gap” for defendants
       who file a notice of appeal but do not file a petition for leave to appeal. However,
       the State argues that this gap should not be construed as providing a loophole that
       would allow defendants to file a postconviction petition at any time. Rather, the
       statute should be read to provide a deadline for such defendants. The State further
       argues that even if the literal reading of the statute would compel defendant’s “no
       deadline” interpretation, this court is not bound by the literal language if it leads to
       absurd or unjust results not contemplated by the legislature.

¶ 19       The relevant part of the statute contains three sentences. The first sentence,
       which does not apply here, provides a six-month deadline for filing a
       postconviction petition after proceedings in the United States Supreme Court have
       concluded. The third sentence, which also does not apply here, provides a
       three-year deadline when no appeal has been filed. If the statute does provide a
       deadline for defendant’s petition, it must be provided by the second sentence.
       Again, that sentence states: “[i]f a petition for certiorari is not filed, no proceedings
       under this Article shall be commenced more than 6 months from the date for filing
       a certiorari petition, unless the petitioner alleges facts showing that the delay was
       not due to his or her culpable negligence.” 725 ILCS 5/122-1(c) (West 2008).
       While the sentence does use the term “petition for certiorari,” it does not include
       the term “petition for leave to appeal.” This omission has led to various
       interpretations. Even here, defendant and the State took different positions before
       the trial court as to defendant’s petition’s due date, and the trial and appellate courts
       reached different determinations as well.

¶ 20       It seems clear, and the parties agree, that a literal reading of the statute does not
       specifically include a deadline for filing a postconviction petition when no petition
       for leave to appeal is filed. The statute uses the term “petition for certiorari,” which




                                                 -7-
       is commonly understood to refer to a petition for writ of certiorari to the United
       States Supreme Court. See Sup. Ct. R. 13. In contrast, the term “petition for leave to
       appeal” is commonly understood to refer to a petition for leave to appeal to this
       court. See Ill. S. Ct. R. 315(b) (eff. Mar. 15, 2016). The terms have different
       meanings and are not interchangeable. According to the statute, when no petition
       for certiorari is filed, the six-month deadline starts to run from the date for filing
       the certiorari petition. The date for filing the certiorari petition is determined by
       United States Supreme Court Rule 13. That rule provides that a petition for
       certiorari to review a judgment entered by a state court of last resort must be filed
       within 90 days of the judgment. Sup. Ct. R. 13. It further provides that a petition for
       certiorari seeking review of a judgment of a lower state court that is subject to
       discretionary review by the state court of last resort must be filed within 90 days
       after entry of the order denying discretionary review. Id. The United States
       Supreme Court only has jurisdiction to consider a petition for certiorari when an
       appeal has been taken to the state court of last resort. Id. Thus, when the statute
       provides that a postconviction petition cannot be filed more than six months from
       the date for filing a certiorari petition, the date for filing a certiorari petition can
       only be ascertained when an appeal to this court is taken. If there has been no appeal
       to this court, then no certiorari petition may be filed, and there can be no due date
       for filing a certiorari petition. And, if there is no due date for filing a certiorari
       petition, then the six-month time period in the statute is never triggered, and there
       can be no deadline for filing a postconviction petition when no petition for leave to
       appeal is filed.

¶ 21        However, this literal reading of the statute must yield because it is at odds with
       the purpose of the statute, which includes providing deadlines for filing a
       postconviction petition. Construing the statute literally would lead to an absurd and
       unjust result not intended by the legislature. Initially, we point out that the statute
       has always included a deadline for filing a postconviction petition. The original
       deadline for filing a petition was five years from final judgment. 1963 Ill. Laws
       2880 (§ 122-1). This was increased to 20 years but later reduced to 10 years. 1965
       Ill. Laws 856 (§ 1); Pub. Act 83-693, § 1 (eff. Jan. 1, 1984); Pub. Act 83-942, § 1A
       (eff. Nov. 23, 1983); Pub. Act 83-1362, art. II, § 44 (eff. Sept. 11, 1984).
       Subsequent amendments again reduced the deadline to three years from final
       judgment or from the date of conviction or six months from the denial of a petition
       for certiorari or the denial of a petition for leave to appeal or the date for filing such



                                                 -8-
       a petition if none is filed. Pub. Act 86-1210, § 2 (eff. Jan. 1, 1992); Pub. Act
       87-580, § 1 (eff. Jan. 1, 1992); Pub. Act 88-678, § 15 (eff. July 1, 1995). And, at
       one time, the statute included a deadline of 45 days from the filing of a defendant’s
       brief on appeal before this court. Pub. Act 89-284, § 5 (eff. Jan. 1, 1996); Pub. Act
       89-609, § 5 (eff. Jan. 1, 1997); Pub. Act 89-684, § 5 (eff. June 1, 1997); Pub. Act
       90-14, art. 2, § 2-240 (eff. July 1, 1997); Pub. Act 93-493, § 5 (eff. Jan. 1, 2004).
       Though the statute has undergone numerous revisions due to various amendments,
       what we can deduce is that the legislature has always intended to provide a deadline
       for filing a postconviction petition and also that the legislature has gradually
       decreased the time period in which a petition may be filed. It does not follow, as
       defendant argues, that the legislature would exempt a certain subset of persons
       from any filing deadline. The purpose of the Act is to provide an avenue of relief
       for defendants who can assert that their convictions were the result of a substantial
       denial of their constitutional rights. Yet this avenue of relief has never been without
       limitations. If the statute were to be construed as having no deadline for procedural
       situations such as here, a person could file a postconviction petition more than 20,
       30, or even 50 years after an appeal, a period longer than any deadline ever imposed
       by the Act. Had the legislature intended not to provide a deadline in this situation, it
       would have expressly stated so, such as it did when it included the provision that
       the limitations in the statute did not apply to petitions advancing claims of actual
       innocence. 725 ILCS 5/122-1(c) (West 2004). The legislature made no such
       express statement regarding when a petition for leave to appeal is not filed. We
       should not infer that such an omission intended to result in an infinite period of time
       in which a person can seek postconviction relief.

¶ 22       Also, the legislative debates prior to the latest statutory amendment indicated
       that the amendment did not change the time frame for filing a postconviction
       petition; it only clarified the time frame. During the discussion before the House,
       Representative Davis asked: “We’re not lengthening it and we’re not shortening it,
       is that correct?” Representative Turner responded: “No. We’re just clarifying it,
       that’s correct.” 93d Ill. Gen. Assem., House Proceedings, May 27, 2004, at 19-25.

¶ 23      Before the current version of the statute was amended by Public Act 93-972,
       § 10 (eff. Aug. 20, 2004), it provided in relevant part:




                                                -9-
              “When a defendant has a sentence other than death, no proceedings under
          this Article shall be commenced more than 6 months after the denial of the
          Petition for Leave to Appeal to the Illinois Supreme Court, or more than 6
          months from the date for filing such a petition if none is filed, unless the
          petitioner alleges facts showing that the delay was not due to his or her culpable
          negligence.” 725 ILCS 5/122-1(c) (West Supp. 2003) (as amended by Pub. Act
          93-605 (eff. Nov. 19, 2003)).

       The latest amendment made several changes to the statute. Among these changes
       were the removal of the “petition for leave to appeal” language and the addition of
       the “petition for certiorari” language. Yet, the amendment did not change the
       six-month time frame in which to file a postconviction petition, as noted by the
       debate before the House. Under these circumstances, we cannot say that the
       legislature intended such a drastic change as to eliminate the deadline for filing a
       postconviction petition when a defendant does not appeal to this court. The statute
       even provides a three-year deadline for filing a petition when no notice of appeal is
       filed. We see no reason for the legislature to provide a deadline when no notice of
       appeal has been filed but not to include one when no petition for leave to appeal has
       been filed.

¶ 24       Thus, if we interpret the statute the way in which the legislature intended, we
       must insert the petition for leave to appeal language in the statute that the
       legislature omitted by oversight. Therefore, the statute provides that a
       postconviction petition must be filed within six months of the date for filing a
       petition for certiorari or a petition for leave to appeal. Here, the six-month time
       period for filing a postconviction petition started to run after the expiration of the
       35 days in which defendant had to file a petition for leave to appeal to this court.
       The appellate court’s Rule 23 order was issued on May 7, 2007. Defendant’s
       petition for leave to appeal was due 35 days later, on June 11, 2007, and his
       postconviction petition was due six months later, on December 11, 2007. Thus, we
       are in agreement with the appellate court’s determination of the due date of
       defendant’s petition and also that his petition, filed in August 2008, was untimely.

¶ 25      Having determined that defendant’s postconviction petition was untimely, we
       next consider whether the delay in filing the petition was due to defendant’s




                                               - 10 -
       culpable negligence. Defendant argues that the confusion over the statute’s
       deadline for filing a petition should negate his culpability for the late filing.

¶ 26       A petition that is untimely will not be dismissed if the petitioner alleges facts
       showing that the delay in filing the petition was not due to his or her culpable
       negligence. 725 ILCS 5/122-1(c) (West 2008). We have determined that the
       “culpably negligent” standard contemplates “something greater than ordinary
       negligence and is akin to recklessness.” People v. Boclair, 202 Ill. 2d 89, 108
       (2002). We have also noted that “[i]gnorance of the law or legal rights will not
       excuse delay in bringing a lawsuit.” (Internal quotation marks omitted.) Id. at
       104-05. Further, in People v. Lander, 215 Ill. 2d 577, 588 (2005), we held that the
       defendant’s reliance on the advice of jailhouse lawyers, a prison law clerk, and a
       law librarian or paralegal was not reasonable when there were no facts alleged to
       show that they had any specialized knowledge in postconviction matters. We
       concluded in Lander that the defendant’s reliance on such advice was insufficient
       to establish the delay in filing was not due to his culpable negligence. Id. at 589.

¶ 27       Similarly here, defendant’s reliance on fellow inmate and “freelance paralegal”
       Askew is insufficient to establish that the delay was not due to his culpable
       negligence. Defendant admitted that he knew Askew was not a licensed attorney
       but nonetheless relied on Askew for help since defendant knew “nothing” about the
       law. Defendant’s lack of legal knowledge as to postconviction matters is also
       insufficient, since ignorance of the law or of one’s legal rights does not provide an
       excuse for his late filing. See Boclair, 202 Ill. 2d at 104-05. Further, despite his
       argument here, defendant never alleged in the petition or during his testimony
       before the trial court that confusion over the proper deadline for filing a petition
       caused him to file the petition late. Moreover, as the appellate court determined,
       since defendant’s petition was due in December 2007, any circumstances that
       occurred in 2008 did not cause him to file the petition late. Defendant’s actions
       were greater than “ordinary negligence” and more akin to “recklessness.” Even
       when defendant became aware that a deadline for filing the petition existed, he took
       no additional steps to ascertain the deadline. We conclude that defendant failed to
       establish a lack of culpable negligence for the delay in filing his petition.

¶ 28       Defendant relies on People v. Robinson, 2015 IL App (4th) 130815, arguing
       that the Robinson court concluded that the statute provided no deadline when no




                                              - 11 -
       petition for leave to appeal is filed. Although the court did interpret the statute as
       not providing a deadline, this erroneous construction was unnecessary to the
       court’s holding. Ultimately, the court upheld the dismissal of the defendant’s
       postconviction petition as untimely since the defendant had admitted that the
       petition had been filed late and had no “coherent explanation” of why the lateness
       was not due to his culpable negligence. Id. ¶¶ 35, 37. To the extent Robinson can be
       read to suggest that the statute does not provide a deadline, we reject such a
       conclusion.

¶ 29       Defendant further argues that the statute is ambiguous since it is susceptible to
       conflicting interpretations and urges us to apply the rule of lenity to negate any
       finding of culpable negligence.

¶ 30       Pursuant to the rule of lenity, ambiguous criminal statutes will generally be
       construed in the defendant’s favor. People v. Jackson, 2011 IL 110615, ¶ 21.
       However, a postconviction proceeding is not part of the criminal process. People v.
       Johnson, 191 Ill. 2d 257, 270 (2000). Rather, it is a collateral attack on the
       judgment of conviction and is civil in nature. Id. Further, the cardinal principle of
       statutory construction, to which all other canons and rules are subordinate, is that a
       court must ascertain and give effect to the intent of the legislature. Jackson, 2011 IL
110615, ¶ 21. The rule of lenity does not require a court to construe a statute so
       rigidly as to defeat the intent of the legislature. Id. Here, as noted above, the
       legislature intended section 122-1(c) of the Act to provide time limits in which a
       postconviction petition may be filed. For these reasons, we find the rule of lenity
       inapplicable here.


¶ 31                      Judge Vecchio’s Order Regarding Timeliness

¶ 32       Lastly, defendant contends that Judge Wilt erred by overruling Judge Vecchio’s
       prior order regarding the timeliness of defendant’s petition. Defendant
       acknowledges that although Judge Wilt might have had the authority to overrule
       Judge Vecchio’s order, Judge Vecchio was in a superior position to rule on the
       issue because he presided over the evidentiary hearing where defendant testified
       and could better assess defendant’s credibility. Defendant also disagrees with
       Judge Wilt’s finding that the issue had “not been briefed and properly litigated”
       when Judge Vecchio made his ruling.



                                               - 12 -
¶ 33       As defendant acknowledges and as the appellate court found, a court in a
       criminal case has the inherent power to reconsider and correct its rulings, and this
       power extends to interlocutory rulings. People v. Mink, 141 Ill. 2d 163, 171 (1990).
       Judge Vecchio’s ruling regarding the timeliness of defendant’s petition was an
       interlocutory order that Judge Wilt had the power to review and reconsider. See
       Catlett v. Novak, 116 Ill. 2d 63, 68 (1987) (an interlocutory order can be reviewed,
       modified, or vacated at any time before final judgment). Accordingly, we find no
       error in Judge Wilt’s reconsideration of Judge Vecchio’s prior order.


¶ 34                                    CONCLUSION

¶ 35       We conclude that defendant’s postconviction petition was untimely and that the
       late filing was the result of defendant’s culpable negligence. We affirm the
       judgment of the appellate court.


¶ 36      Appellate court judgment affirmed.




                                              - 13 -